DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Frith  (US 2009/0080835). 
Frith discloses (see e. g. Fig. 4),  an optical module comprising 
a first optical fiber (444); 
a second optical fiber (448); 
and a connection protecting portion (479A, 483A) that is provided and located so as to cover a connection site for optically connecting the first optical fiber and the second optical fiber, wherein the second optical fiber has a larger core diameter (D2)  than the first optical fiber (D1), the connection site is a site where a core portion of the first optical fiber and a core portion of the second optical fiber are connected to each other in a discontinuous shape (abrupt change in diameter), and the connection protecting portion includes a thermally conductive protective material  (thermal conductor, which may be aluminum) having a refractive index that is equal to or higher than that of a clad portion of the first optical fiber. Note that the clauses “corresponding to an incidence 
Note: the index of refraction of the thermal conductor is wavelength dependent; however, the index of refraction of the regions (479A) &( 479B) have a higher index of refraction than the claddings of the fibers (para.  [0073]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Frith as applied to claim 1 above, and further in view of Rowen (US 9,407,053).
With regard to claim 4, Frith does not disclose that the optical module has an output unit for condensing the emitted laser light and outputting the condensed laser light to the outside optically connected to a side of the second optical fiber.  However, in the same field of endeavor, Rowen teaches a two-stage fiber laser amplifier (e. g. Fig. 2),  an output unit  (lens assembly) 123 for condensing the emitted laser light and outputting the condensed laser light to the outside. The lens is optically connected to a second stage fiber (104), in order to shape the light beam for processing a sample  (7th col. lines 42-47).  Therefore, it would have been obvious to one skilled in the art, e. g. an optical engineer, to include the output unit (lens assembly) taught by Rowen, at the output of the second 
With regard to claim 5, Frith does not disclose that the optical module is part of a light output device comprising a light source making laser light incident on the optical module; and an output unit for outputting the laser light emitted form the optical module to the outside.  However, in the same field of endeavor, Rowen teaches a two-stage fiber laser amplifier, including a light source (seed laser 106)  and an output unit (lens assembly 123) for outputting the laser emitted from the two-stage fiber amplifier. The laser provides light to be amplified by the fiber amplifier stages (110) and (116), while the lens assembly  is optically connected to a second stage fiber (104), in order to shape the light beam for processing a sample  (7th col. lines 42-47). One skilled in the art, e. g. an optical engineer, would have found it obvious to include a laser and an output unit (lens assembly) as taught by Rowen, in the optical module of Frith, for the purpose of inputting, amplifying, and shaping and directing light at the output   e. g. towards a work piece. Note that the optical module of Frith is intended to be used to provide high optical power from an optical fiber laser and/or amplifier (1st col. lines 59-61). 

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or make obvious, a connection protecting portion provided on an outer peripheral surface of the clad portion of two joined optical fibers, the connection protecting portion including a first protective material formed of thermally conductive material, and a second protective material formed of photorefractive material. 
Information Disclosure Statement
The information disclosure statement filed on Feb. 22, 2021, Sept. 29, 2020, Sept. 21, 2020, Feb. 7, 2020, Sept. 13, 2018, and Aug. 3, 2018 have been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Chen discloses a fiber interface, and Langseth et al. disclose a fiber laser cladding mode stripper.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ERIC L BOLDA/Primary Examiner, Art Unit 3645